MacIntyre, J.
The defendant was accused of chicken-stealing. The prosecutor had lost twenty-three chickens from his chicken-house, and recently thereafter one of his chickens, a plymouth-rock rooster which was distinctively marked, because “one of his toes was cut off and one gill frozen off,” was found in the possession of the defendant and identified by reason of the markings. “Where on the trial of one charged with larceny it is shown by the evidence that recently after the commission of the offense the stolen goods were found in the possession of the defendant, that fact would authorize the jury to infer that the accused was guilty, unless he explained his possession to their satisfaction.” Morris v. State, 47 Ga. App. 792, (171 S. E. 555). In this case the jury did not accept the explanation of the defendant as to his possession of the stolen property. The evidence authorized the verdict.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.